PER CURIAM.
 Defendant was found guilty by a district court jury of charges of kidnapping and aggravated rape, Minn.St. 609.25 and *149609.291, and was sentenced by the trial court to a maximum indeterminate term of 15 years at the state reformatory. Issues raised by defendant on this appeal from judgment of conviction are whether identification procedures used by police created a substantial likelihood of irreparable mis-identification and whether there was, as a matter of law, insufficient evidence identifying him as the assailant. Our review of the record compels affirmance since we find no merit supporting defendant’s claims.
Affirmed.